     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2560 Page 1 of 15


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    PERFORMANCE DESIGNED                               Case No.: 3:19-cv-00536-GPC-LL
      PRODUCTS LLC,
12
                                        Plaintiff,       ORDER
13
      v.                                                 (1) GRANTING DEFENDANTS’
14
                                                         MOTION TO DISMISS FIRST
      PLANTRONICS, INC., et al.,
15                                                       AMENDED COMPLAINT [ECF No.
                                     Defendants.         18];
16
17                                                       (2) DENYING PLAINTIFF’S
                                                         MOTION FOR PRELIMINARY
18
                                                         INJUNCTION [ECF No. 24].
19
20          Before the Court are two motions arising from a trademark infringement dispute.
21    On April 12, 2019, Defendants Plantronics, Inc., Polycom, Inc., and Poly (collectively,
22    “Defendants”) filed a motion to dismiss Plaintiff Performance Designed Products LLC
23    (“Plaintiff)’s First Amended Complaint. (ECF No. 18.) The motion is fully briefed.
24    (ECF Nos. 21, 33.) Also before the Court is Plaintiff’s May 10, 2019 motion for
25    preliminary injunction. (ECF No. 24.)
26          Pursuant to Civil Local Rule 7.1(d)(1), the Court finds the motions suitable for
27    adjudication without oral argument. For the reasons set forth below, the Court
28

                                                     1
                                                                               3:19-cv-00536-GPC-LL
     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2561 Page 2 of 15


 1    GRANTS Defendants’ motion to dismiss and DENIES Plaintiff’s motion for preliminary
 2    injunction.
 3    I.     Factual Background1
 4
             Plaintiff is a “leading video game accessory company in the U.S. and worldwide,”
 5
      organized under California law and with its principal place of business in San Diego,
 6
      California. (ECF No. 4, at 2.)
 7
 8           Defendant Plantronics, Inc., (“Plantronics”) is a Delaware corporation with its

 9    principal place of business in Santa Cruz, California. (Id.) Defendant POLYCOM, INC.

10    (“Polycom”), is a Delaware corporation with a principal place of business in San Jose,

11    California. (Id.) After Plantronics acquired Polycom in 2018, the new combined entity

12    was revealed to the public as “Poly.” (ECF No. 18-1, at 5 (explaining that Plantronics is

13    registered as the parent company).2

14           On or about March 21, 2018, Plaintiff developed the below “stylized ‘P’ mark with
15    flanges,” for use in connection with headsets.
16
17
18
      1
               The ensuing facts are taken from Plaintiff’s FAC and are accepted as true upon a Rule 12(b)(6)
19    challenge. Defendants have asked the Court to take judicial notice of three types of documents: (1) a
      number of Plantronics’ SEC Filings, (2) corporate webpages explaining the corporate merger between
20    Defendants, and (3) Plaintiff’s applications to register the disputed mark with the USPTO (and a related
21    filing for voluntary amendment). (ECF No. 18-2, at 2-3.)

22            The Court will take judicial notice of some of Defendants’ proffered documents. Although
      Defendants’ documents are generally of the type which may be judicially noticed, see Fed. R. Evid.
23    201(b) (permitting cognizance of “matters of public record”), they are not all invoked for a proper Rule
      12(b)(6) purpose. In so far as the documents illustrate Defendants’ merger history, they are noticed for
24    background purposes. In so far as Defendants seek to use Plaintiff’s USPTO filings to suggest a pattern
25    of duplicitous or less than good faith conduct in initiating this action, those documents have not been
      considered. Defendants have moved to dismiss on the sole basis that the FAC lacks sufficient factual
26    allegations as to likelihood of confusion. Plaintiff’s submissions to the USPTO do not bear in any way
      on that issue.
27
      2
              It would thus appear to the Court that “Poly,” which Plaintiff names as a defendant in the FAC,
28    is a product of rebranding, rather than a separate entity with the capacity to be sued.

                                                          2
                                                                                          3:19-cv-00536-GPC-LL
     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2562 Page 3 of 15


 1                                          Plaintiff’s Mark
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12    (ECF No. 4, at 4.) On or about July 3, 2018, Plaintiff placed an initial tooling order with
13    one of its factories to produce headsets bearing the mark; on approximately July 12,
14    2018, Plaintiff received its first order from a retail partner for the same. On or about
15    October 30, 2018, the retail partner started to display the mark on its website. Thereafter
16    on January 30, 2019, Plaintiff shipped its headsets to that retail partner and also begun
17    accepting orders on its website, www.pdp.com. (Id.)
18
            Plaintiff alleges that Defendants started using a “virtually identical” mark
19
      sometime after Plaintiff’s first use of the mark. Plaintiff provides a pictorial juxtaposition
20
      of the two marks:
21
22
23
24
25
26
27
28

                                                    3
                                                                                 3:19-cv-00536-GPC-LL
     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2563 Page 4 of 15


 1
                         Plaintiff’s Mark                  Defendants’ Mark
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12    (Id. at 5.)
13
             On February 28, 2019, Plantronics applied for federal registration of its mark by
14
      filling an “intent to use” application with the United States Patent and Trademark Office
15
      (“USPTO”), Application Serial No. 88/320,811. Plantronics sought registration of the
16
      mark for use in connection to a number of diverse classes, goods, and services, ranging
17
      from “cloud computing services,” “electronic whiteboards,” “sound masking equipment,”
18
      and “interior design.” (Id. at 6–7.) Plaintiff, in its FAC, highlights that listed among the
19
      various types of goods and services are “headsets.” (Id. at 6.)
20
21    II.    Procedural Background

22           On March 21, 2019, Plaintiff filed an original complaint with this Court. (ECF No.
23    1.) On March 22, 2019, Plaintiff amended as of right and filed the First Amended
24    Complaint (“FAC”) at issue here. (ECF No. 4.) The FAC presents four causes of action
25    for injunctive and monetary relief against Defendants for (1) trademark infringement and
26    unfair competition under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125, (2)
27    common law trademark infringement, (3) violation of California’s Unfair Competition
28

                                                    4
                                                                                 3:19-cv-00536-GPC-LL
     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2564 Page 5 of 15


 1    Law (“UCL”), Cal. Bus. Prof. Code § 17200, and (4) denial of federal registration marks
 2    of Plantronics’s USPTO Application Serial No. 88/320,811.
 3           On April 14, 2019, Defendants moved to dismiss the FAC. (ECF No. 18-1.) On
 4    May 10, 2019, Plaintiff filed a response in opposition. (ECF No. 21.) That same day,
 5    Plaintiff filed a motion for preliminary injunction based on its first three causes of action.
 6    (ECF No. 24.) Defendants filed a reply to Plaintiff’s response to the motion to dismiss on
 7    July 7, 2019. (ECF No. 33.)
 8
      III.   Discussion
 9
10           The resolution of Defendants’ motion to dismiss and Plaintiff’s request for

11    preliminary injunction depends on the sufficiency of Plaintiff’s first three causes of action

12    for trademark infringement. Defendants have moved to dismiss all three trademark

13    infringement counts on a singular basis—that Plaintiff has failed to allege sufficient facts

14    of a likelihood of confusion between Plaintiff’s goods and Defendants’ goods.

15           For reasons explained more fully below, the Court agrees with Defendants that
16    Plaintiff has failed to meet its pleading burden on a material element of its claims. The
17    Court will dismiss the FAC in its entirety3 and deny the motion for preliminary
18    injunctive relief as moot.
19           A. Rule 12(b)(6) Standard
20
             A motion to dismiss pursuant to Fed R. Civ. P. 12(b)(6) is a challenge to the
21
      sufficiency of the pleadings set forth in the complaint. A Rule 12(b)(6) dismissal is
22
      proper where there is either a “lack of a cognizable legal theory” or “the absence of
23
      sufficient facts alleged under a cognizable legal theory.” Balisteri v. Pacifica Police
24
25
26
      3
              Plaintiff has indicated that it does not oppose dismissal of its request to enjoin registration of
27    Plantronics’s pending trademark application. (ECF No. 21, at 23.) For that reason, the Court will grant
      that part of Defendants’ motion to dismiss which pertains to Plaintiff’s fourth cause of action with
28    prejudice.

                                                          5
                                                                                            3:19-cv-00536-GPC-LL
     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2565 Page 6 of 15


 1    Dep’t., 901 F.2d 696, 699 (9th Cir. 1990). In considering a motion to dismiss for failure
 2    to state a claim, the court generally accepts as true the allegations of the complaint in
 3    question, construes the pleading in the light most favorable to the party opposing the
 4    motion, and resolves all doubts in the pleader’s favor. al-Kidd v. Ashcroft, 580 F.3d 949,
 5    956 (9th Cir. 2009).
 6          The plaintiff must allege “enough facts to state a claim to relief that is plausible on
 7    its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has facial
 8    plausibility “when the plaintiff pleads factual content that allows the court to draw the
 9    reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
10    Iqbal, 556 U.S. 662, 678 (2009). Liberal notice standards provide that “a complaint
11    attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations.”
12    Twombly, 550 U.S. at 550 (internal citations omitted). At the same time, however, “a
13    plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more
14    than labels and conclusions, and a formulaic recitation of the elements of a cause of
15    action will not do.” Id. Accordingly, impressionistic and wholly-unelaborated claims do
16    not fare well upon a motion to dismiss, as courts are “free to ignore legal conclusions,
17    unsupported conclusions, unwarranted inferences and sweeping legal conclusions cast in
18    the form of factual allegations.” Farm Credit Services v. American State Bank, 339 F.3d
19    765, 767 (8th Cir. 2003) (citation omitted). “Threadbare recitals of the elements of a
20    cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556
21    U.S. at 679.
22          Moreover, courts “will dismiss any claim that, even when construed in the light
23    most favorable to plaintiff, fails to plead sufficiently all required elements of a cause of
24    action.” Student Loan Marketing Ass’n v. Hanes, 181 F.R.D. 629, 634 (S.D. Cal. 1998).
25    In practice, “a complaint . . . must contain either direct or inferential allegations
26    respecting all the material elements necessary to sustain recovery under some viable legal
27    theory.” Twombly, 550 U.S. at 562.
28

                                                     6
                                                                                   3:19-cv-00536-GPC-LL
     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2566 Page 7 of 15


 1           B. Likelihood of Confusion under the Lanham Act
 2           Plaintiff’s claims for trademark infringement under Section 43(a) of the Lanham
 3    Act, common law trademark infringement, and unfair competition under the UCL may be
 4    analyzed “jointly,” Wecosign, Inc. v. IFG Holdings, Inc., 845 F. Supp. 2d 1072, 1079
 5    (C.D. Cal 2012), because the test for all three turns on whether there is a “likelihood of
 6    confusion.” Walter v. Mattel, Inc., 210 F.3d 1108, 1111 (9th Cir. 2000) (quoting Cleary
 7    v. News Corp., 30 F.3d 1255, 1262–63 (9th Cir. 1994) (noting that the Ninth Circuit “has
 8    consistently held that state common law claims of unfair competition and actions
 9    pursuant to [the UCL] are ‘substantially congruent’ to claims made under the Lanham
10    Act” (citation and quotation marks omitted)).
11
             The Lanham Act provides “national protection of trademarks in order to secure to
12
      the owner of the mark the goodwill of his business and to protect the ability of consumers
13
      to distinguish among competing producers.” Park ‘N Fly, Inc. v. Dollar Park and Fly,
14
      Inc., 469 U.S. 189, 198 (1985). To prevail on claim of trademark infringement, Plaintiff
15
      must prove “(1) that is has a protectible ownership interest in the mark; and (2) that the
16
      defendant’s use of the mark is likely to cause consumer confusion.” Network
17
      Automation, Inc. v. Advanced Sys. Concepts, Inc., 638 F.3d 1137, 1144 (9th Cir. 2011)
18
      (citation omitted).4
19
20           “The test for likelihood of confusion is whether a ‘reasonably prudent consumer’

21    in the marketplace is likely to be confused as to the origin of the good or service bearing

22    one of the marks.” Entrepreneur Medica, Inc. v. Smith, 279 F.3d 1135, 1140 (9th Cir.

23    2002). Courts in the Ninth Circuit apply the eight factors set out in AMF, Inc. v.

24    Sleekcraft Boats, 599 F.2d 341 (9th Cir. 1979) to determine whether a defendant’s mark

25
26
      4
              The Court’s survey of the applicable legal regime focuses only on the second element—
27    likelihood of confusion—because Defendants did not challenge this element in its motion to dismiss.
      (ECF No. 33, at 14.)
28

                                                        7
                                                                                         3:19-cv-00536-GPC-LL
     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2567 Page 8 of 15


 1    is likely to confuse consumers. Under Sleekcraft, the court analyzes: “(1) strength of the
 2    mark; (2) proximity of the goods; (3) similarity of the marks; (4) evidence of actual
 3    confusion; (5) marketing channels used; (6) degree of care likely to be exercised by the
 4    consumer; (7) defendant’s intent in selecting the mark; and (8) likelihood of expansion of
 5    the product lines.” Sleekcraft, 599 F.2d at 348–49, 352. The factors are “pliant,” with
 6    some factors being more important than others and the relative importance of each factor
 7    being case-specific. Brookfield Commcn’s., Inc. v. West Coast Entm’t Corp., 174 F.3d
 8    1036, 1054 (9th Cir. 1999).
 9           “Courts may determine the likelihood of confusion as a matter of law on either a
10    motion to dismiss or summary judgment.” Infostream Grp. Inc. v. Avid Life Media Inc.,
11    No. CV 12-09315 DDP (AJWx), 2013 WL 6018030, at *3 (C.D. Cal. Nov. 12, 2013)
12    (citing Murray v. Cable Nat’l Broad. Co., 86 F.3d 858, 859 (9th Cir. 1996)). Because
13    likelihood of confusion turns on a “factual determination woven into the law,” courts
14    “routinely treat [it] . . . as [an issue] of fact” better left for resolution by jury. Levi
15    Strauss & Co. v. Blue Bell, Inc., 778 F.2d 1352, 1356 n.5 (9th Cir. 1985). However,
16    courts have not hesitated to dismiss claims at the pleading stage where there is no
17    likelihood as a matter of law.5
18
             Moreover, the factual nature of the Sleekcraft inquiry does not absolve plaintiffs of
19
      complying with the mandates of Iqbal and Twombly, which require complaints to plead a
20
21
22
      5
              Caselaw sheds light on when allegations are so deficient such that a complaint fails to state a
23    likelihood of confusion as a matter of law. First, “[i]f goods or services are totally unrelated, there is no
      infringement because confusion is unlikely.” Murray¸86 F.3d at 861. Second, marks may be so starkly
24    dissimilar on their face that they preclude a likelihood of confusion. See e.g., Mintz v. Subaru of
25    America, Inc., 716 F. App’x 618, 621 (9th Cir. 2017) (affirming dismissal because the design and words
      used by the parties were “obviously dissimilar”). Likelihood of confusion may also be decided at the
26    pleading stage where the marks at issue are placed on products consumed different groups of purchasers,
      see, e.g., Robinson v. Hunger Free America, Inc., 18cv42-LJO, BAM, 2018 WL 1305722, at *3 (E.D.
27    Cal. Mar. 13, 2018), or marketed through different market channels, see, e.g., Toho Co., Ltd. v. Sears,
      Roebuck & Co., 645 F.2d 788, 790–91 (9th Cir. 1981).
28

                                                            8
                                                                                              3:19-cv-00536-GPC-LL
     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2568 Page 9 of 15


 1    minimum quantum of factual content beyond “labels and conclusions” so as to “give the
 2    defendant fair notice of what the claim is and the ground upon which it rests.” Twombly,
 3    550 U.S. at 555 (citations and quotation marks omitted). To this end, “the pleading must
 4    contain something more than . . . a statement of facts that merely creates a suspicion [of]
 5    a legally cognizable right of action.” Id. (citation and quotation marks omitted).
 6    “Unadorned, the defendant-unlawfully-harmed-me accusation[s]” do not, as a rule,
 7    survive motions to dismiss, Iqbal, 556 at 678, and conclusory allegations of a likelihood
 8    of confusion pose no exception to the rule. See, e.g., VMR Prod., LLC v. V2H ApS, No.
 9    CV 13-7719 CBM (JEM), 2014 WL 12591932, at *10 (C.D. Cal. Aug. 4, 2014); Carter
10    v. Oath Holdings, Inc., No. 17-CV-0708-BLF, 2018 WL 3067985, at *2–3 (N.D. Cal.
11    June 21, 2018).
12          C. Plaintiff’s FAC is constituted entirely of conclusory allegations
13
            The crux of Defendants’ motion to dismiss turns on the sufficiency of Plaintiff’s
14
      factual pleadings as to likelihood of confusion. Defendants argue that Plaintiff failed to
15
      offer anything more than a bare recital of the elements of trademark infringement. (ECF
16
      No. 18-1, at 12–15). Specifically, Defendants contend that Plaintiff alleges only that the
17
      marks are similar and “will likely cause confusion,” and that such assertions, standing
18
      alone, amount to nothing more than legal conclusions.
19
20          The Court agrees. Plaintiff’s FAC offers very little in the way of facts to support

21    likelihood of confusion. Plaintiff’s FAC relies on a pictorial juxtaposition of its and

22    Defendants’ marks to show that they are “virtually identical.” Plaintiff also claims that

23    Defendants’ mark is “counterfeit” and a “knock off” of its own, but these are legal

24    conclusions which the Court may not accept. In addition, Plaintiff alleges that it sells

25    headsets bearing the mark, and that Defendants have filed an Intent to Use Application

26    for its mark “in connection with, among other things, headsets.” (ECF No. 4, at 6.)

27    Beyond these allegations, Plaintiff merely recites the elements of a trademark

28    infringement suit: that Defendants’ “use and promotion of the mark will likely cause

                                                    9
                                                                                 3:19-cv-00536-GPC-LL
     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2569 Page 10 of 15


 1    confusion, mistake or deception as to the affiliation, connection, or association of
 2    Plaintiff with Defendants, or with regard to the origin, sponsorship or approval but
 3    Plaintiff of Defendants’ goods, services or commercial activities.” (Id. at 7.)
 4          The Court finds that Plaintiff has merely recited an element of trademark
 5    infringement, because it provided insufficient facts to plausibly state an allegation that
 6    the public is likely to be confused by Defendants’ use of the mark. As Defendants point
 7    out, the allegations in the FAC closely resemble, and are even less developed than those
 8    found insufficient in the complaint dismissed by this Court in Yaros v. Kimberly Clark
 9    Corp., (“Yaros I”), Case No. 17cv1159-GPC(BGS), 2018 WL 1744675, at *3 (Apr. 11,
10    2018). Yaros, the plaintiff, owned a registered mark for the words and mark “Better
11    Together” for “disposable wipes” and sued for trademark infringement. Id. at *1. Yaros
12    alleged that the defendant used the phrase “Better Together” to sell its own disposable
13    wipes, and further averred that the defendant’s use of the mark was “likely to cause
14    confusion, mistake, and deception of the public.” Id. at *3. The Court dismissed the
15    claim because it agreed with the defendant that the complaint offered naught but a
16    “formulaic recitation,” of the likelihood of confusion. Id. Without more, the paucity of
17    factual pleadings which plagued Yaros similarly undermines Plaintiff.
18
            D. Plaintiff does not allege facts of competitiveness
19
20          Plaintiff objects that it has sufficiently pleaded two key Sleekcraft factors—factor

21    one, similarity of marks, and factor two, competitive goods—which shields its FAC from

22    dismissal.

23          According to Plaintiff, its allegations bring it squarely within the scenario
24    envisioned in Sleekcraft, which held that “[w]hen goods produced by the alleged
25    infringer compete for sales with those of the trademark owner, infringement usually will
26    be found if the marks are sufficiently similar that confusion can be expected.” 599 F.2d
27
28

                                                   10
                                                                                 3:19-cv-00536-GPC-LL
     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2570 Page 11 of 15


 1    at 348.6 Specifically, Plaintiff argues that its identification of “headsets” in its FAC is
 2    tantamount to an allegation that the parties’ goods are “the same,” and presumably,
 3    competitive. (ECF No. 21, at 14–16.) Defendants argue that the FAC lacks any pertinent
 4    factual allegations, and that in any event, there is no legal support for Plaintiff’s theory
 5    that the Court may presume that a headset is a headset for the Sleekcraft rule. (ECF No.
 6    33, at 15.7)
 7           However, Plaintiff’s reliance on Sleekcraft is unavailing, because the Court finds
 8    that Plaintiff has utterly failed to plead any facts relevant to a relationship of competition.
 9    Despite Plaintiff’s entreaties, the Court cannot ignore Iqbal and Twombly and somehow
10    transform Plaintiff’s passing reference to Defendants’ “headsets” into an allegation of
11    competitiveness. See Iqbal, 556 U.S. at 678 (requiring plaintiffs to plead at least enough
12    “factual content that allows the court to draw the reasonable inference that the defendant
13    is liable for the misconduct alleged”) (emphasis added). To that end, Court rejects
14    Plaintiff’s suggestion that a pleading which merely alleges the shared use (or intended
15
16
17
18
      6
             Competitive goods are distinguishable from related goods. See Sleekcraft, 599 F.2d at 348 n.10
19    (Related goods are those “products which would be reasonably thought by the buying public to come
      from the same source if sold under the same mark.”). Competitiveness depends on, inter alia, market
20    overlap, id., at 348 and requires a more fulsome showing than relatedness. See, e.g., Hearts on Fire Co.,
21    LLC v. Blue Nile, Inc., 603 F. Supp. 2d 274, 288 (D. Mass. 2009) (“Hearts on Fire is a diamond
      wholesaler, while Blue Nile is an internet diamond retailer; the two companies are not plain or obvious
22    competitors.”) (cited with approval by Network Automation, Inc. v. Advanced Sys. Concepts, Inc., 638
      F.3d 1137, 1154 n.6 (9th Cir. 2011)).
23
             Whereas likelihood of confusion may be presumed where the marks are similar and the goods
24    are competitive, Sleekcraft imposes a higher burden on plaintiffs asserting a claim arising from a
25    defendant’s related goods. Sleekcraft, 599 F.2d at 348 (“When the goods are related, but not
      competitive, several other factors are added to the calculus.”).
26
      7
             Paul Sachs Originals Co. v. Sachs, 217 F. Supp. 407, 414–16 (S.D. Cal. 1963), aff’d, 325 F.2d
27    212 (9th Cir. 1963) (“The plaintiff’s position that ‘women’s clothes is women’s clothes’ and that the
      word ‘Sachs’ in a trademark cannot be applied to women’s clothes by any manufacturer but plaintiff
28    without a resulting confusion of source of goods is not sustained by the evidence.”).

                                                         11
                                                                                           3:19-cv-00536-GPC-LL
     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2571 Page 12 of 15


 1    use) of a similar mark with respect the same general type of good, i.e., headsets, suffices
 2    to allege competitiveness.
 3          Indeed, Sleekcraft itself disapproves of Plaintiff’s proposition. In Sleekcraft, both
 4    parties designed boats for towing water skiers. The Sleekcraft was envisioned for the
 5    “highly skilled enthusiast [who] require[d] the higher speeds the Sleekcraft promise[d],”
 6    while the “Slickcraft line [was] designed for . . . family fun” and relied on promotional
 7    brochures featuring “small children.” 599 F.2d at 348. Although the Ninth Circuit
 8    observed a potential market overlap between the parties’ boats, it affirmed the district
 9    court’s conclusion that the two goods in question were not, in fact, competitive. Thus,
10    Sleekcraft refutes, rather than supports, Plaintiff’s claim that a cursory reference to
11    Defendants’ “headsets” is sufficient to plausibly state a relationship of competition. If a
12    boat is not a boat, then a headset is not a headset. But see Gertrude Stein, Sacred Emily,
13    in GEOGRAPHY AND PLAYS 178 (1922) (“Rose is a rose is a rose.”).
14
            E. Plaintiff’s FAC does not sufficiently allege which of Defendants’ goods are
15
                implicated
16
17          In any event, Plaintiff’s FAC fails for two additional reasons. First, Plaintiff has

18    sought to enjoin Defendants from using the mark on any of its products. (ECF No. 4, at 9

19    (requesting injunctive relief “prohibiting Defendants from using the mark or any other

20    mark that is confusingly similar to Plaintiff’s mark”).) If Defendants’ Intent to Use

21    Application is any indication, many different kinds of goods might eventually be

22    designated by the mark. Even assuming arguendo that Plaintiff’s cursory pleadings bring

23    it within the ambit of the Sleekcraft rule with respect to Defendants’ headsets, Plaintiff

24    has failed to plead how its headsets might be considered competitive with any other of

25    Defendants’ goods or services.

26          Second, and even more fundamentally, Plaintiff has also failed to specify which of
27    Defendants’ products are accused of infringement. Basic principles of fairness require
28    claimants to articulate a claim which, at minimum, “give[s] the defendant fair notice of

                                                    12
                                                                                  3:19-cv-00536-GPC-LL
     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2572 Page 13 of 15


 1    what the . . . claim is and the grounds upon which it rests.” Conley v. Gibson, 355 U.S.
 2    41, 47 (1957) (citing FED. R. CIV. P. 8(a)(2)). To that end, courts have required plaintiffs
 3    to identify “which of Defendant’s products is utilizing their trademark and which product
 4    is likely to cause consumer confusion.” See Yaros v. Kimberly Clark Corp., No.
 5    17CV1159-GPC(BGS), 2018 WL 1744675, at *3 (“Yaros I”) (S.D. Cal. Apr. 11, 2018);
 6    see also McCall’s Country Canning, Inc. v. Paula Deen Enters., LLC, No. 09-CV-0952-
 7    LAB (BLM), 2010 WL 11508996 (S.D. Cal. Feb. 8, 2010).)
 8          In so far as Plaintiff has broadly gestured to Defendants’ “headsets,” such a
 9    reference is too capacious to carry the day. See McCall’s, 2010 WL 11508996, at *2
10    (finding complaint which “doesn’t specify which candles have a rustic appearance, or
11    what exact features . . . render [defendant’s] candles ‘confusingly similar’ or ‘identical’ to
12    its own . . . . simply not enough” to present a facially plausible claim). In so far as
13    Plaintiff wishes to enjoin Defendant from using the mark on any good or service it may
14    offer, such a claim plainly fails for an utter lack of specificity.
15
            F. Plaintiff has failed to plead likelihood of confusion
16
17          In sum, Plaintiff has failed to show a likelihood of confusion, an indispensable

18    element of his trademark infringement and false designation claims under the Lanham

19    Act. See Brookfield, 174 F.3d at 1046 n.6. Accordingly, Plaintiff’s federal claims fail as

20    a matter of law. See Spearmint Rhino Companies Worldwide, Inc. v. Chiappa Firearms,

21    Ltd., No. CV 11-05682-R-MAN, 2012 WL 8962882, at *1 (C.D. Cal. Jan. 20, 2012).

22    Further, as both parties recognize, Plaintiff’s state law claims under the UCL and for

23    common law trademark infringement rise and fall with the federal claims, and must also

24    be dismissed. See, e.g., Guardian Pool Fence Sys. Inc. v. Sunwest Indus., Inc., No.

25    SACV160824DOCJCGX, 2017 WL 2931413, at *6 (C.D. Cal. June 1, 2017) (dismissal

26    of Lanham Act claims dooms related UCL unfair competition claims); Switchmusic.com,

27    Inc. v. U.S. Music Corp., 416 F. Supp. 2d 812, 826 (C.D. Cal. 2006) (common law

28

                                                     13
                                                                                  3:19-cv-00536-GPC-LL
     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2573 Page 14 of 15


 1    trademark infringement claims employ the same likelihood of confusion test as Lanham
 2    Act claims).
 3    IV.   Conclusion
 4
            Plaintiff’s FAC is dismissed in its entirety. However, dismissal as to the first three
 5
      causes of action will be with leave to amend, since there is good indication that the
 6
      pleading deficiencies may be curable upon amendment.
 7
 8          To elaborate on this point: although the Court has relied only on the allegations in

 9    the FAC in considering the motion to dismiss, the Court observes that Plaintiff’s later-

10    filed motion for a preliminary injunction provides substantially more factual allegations

11    in support of its infringement claims. Had those allegations found their way into

12    Plaintiff’s FAC, the outcome of the instant motion to dismiss may well have been

13    different. But instead of amending the complaint at the time it filed its motion for

14    preliminary injunction, Plaintiff—for reasons which frankly escape the Court—elected to

15    proceed on the basis of a skeletal complaint. The consequences of Plaintiff’s election are

16    suboptimal, both for the parties’ interest in a speedy resolution, and for the Court’s

17    conservation of judicial resources. All involved have devoted considerable resources

18    appraising the plausibility of threadbare, but apparently redeemable, claims.

19          With no operative complaint, Plaintiff’s motion for preliminary injunction must be
20    denied as moot. See, e.g. Red Eyed Jacks Sports Bar Inc. v. City of San Diego, No. 14-
21    CV-0823-L RBB, 2014 WL 3015189, at *1 (S.D. Cal. July 3, 2014) (motion for
22    preliminary injunction denied as moot in light of dismissal of operative complaint); Silvas
23    v. G.E. Money Bank, 449 F. App’x 641, 645 (9th Cir. 2011) (“Because the operative
24    complaint has been dismissed, we dismiss this interlocutory appeal [for preliminary
25    injunctive relief] as moot.”).
26          Accordingly, mindful of streamlining the present litigation, the Court orders as
27    follows:
28

                                                   14
                                                                                 3:19-cv-00536-GPC-LL
     Case 3:19-cv-00536-GPC-LL Document 39 Filed 07/15/19 PageID.2574 Page 15 of 15


 1             • Defendants’ motion to dismiss is GRANTED; the fourth cause of action is
 2                dismissed with prejudice, and the first three causes of action are with leave
 3                to amend.
 4
               • Plaintiff’s motion for preliminary injunction is DENIED as moot.
 5
               • The motion hearings set on the two aforementioned matters are hereby
 6
                  VACATED.
 7
 8             • Should Plaintiff choose to file a Second Amended Complaint addressing the
 9                pleading deficiencies identified in this Order, it must do so no later than
10                July 19, 2019.
11             • Any renewed motion for a preliminary injunction must also be filed by July
12                19, 2019. Any opposition would be due July 26, 2019; any reply by August
13                2, 2019. In the event that Plaintiff chooses to file a renewed motion, the
14                Court is prepared to hold a hearing on the matter on August 16, 2019 at
15                1:30PM in Courtroom 2D. Plaintiff may directly file the motion without
16                calling chambers to secure a hearing date.
17
            IT IS SO ORDERED.
18
19    Dated: July 12, 2019

20
21
22
23
24
25
26
27
28

                                                  15
                                                                               3:19-cv-00536-GPC-LL
